UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7350


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JERMAINE MONTE BERRY, a/k/a B-Bop,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.      Richard L.
Voorhees, District Judge. (5:03-cr-00037-RLV-5)


Submitted:   January 14, 2016             Decided:   January 20, 2016


Before AGEE, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jermaine Monte Berry, Appellant Pro Se.      Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Jermaine       Monte     Berry    appeals       from     the    district       court’s

order      denying   his      18    U.S.C.    §    3582(c)(2)        (2012)       motion   for

reduction of sentence based on Amendment 782 to the Sentencing

Guidelines.        Application of Amendment 782 to Berry does not have

the effect of lowering his Guidelines sentence.                            Accordingly, he

is   not    entitled     to    a    sentence       reduction     under      §    3582(c)(2).

Because      the   district         court    did    not    err   in     denying      Berry’s

motion, we affirm.             We deny Berry’s motion for appointment of

counsel.      We dispense with oral argument because the facts and

legal      contentions     are      adequately       presented        in    the    materials

before     this    court      and   argument       would   not    aid      the    decisional

process.

                                                                                    AFFIRMED




                                              2